94 F.3d 648
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John Louis JOHNSON, Appellant,v.Frank W. WOOD, Appellee.
No. 96-1284MN.
United States Court of Appeals, Eighth Circuit.
Submitted:  August 7, 1996.Filed:  August 12, 1996.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
John Louis Johnson appeals the district court's order dismissing Johnson's 28 U.S.C. § 2254 petition.  After careful review of the record, we affirm for the reasons stated in the district court's thorough opinion.  See 8th Cir.  R. 47B.


2
Appointed counsel's motion to withdraw is granted.